EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.	In line 27 of claim 1, - - are - - has been inserted after “bars”, and - - and - -  has been inserted after “board”.
2.	In line 5 of the abstract, “means of” has been deleted.
3.	In line 13 of the abstract, “means” has been deleted.
4.	In line 14 of the abstract, “of” has been deleted.

Claims 1-17 are allowed.

Drawings
The drawings filed January 4, 2021 are approved.

Information Disclosure Statement
The information referred to in the IDS filed July 29, 2020 has been considered.

Specification
The substitute specification filed January 4, 2021 has been entered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A table having foldable table plates and foldable seat plates is shown by each of FR2664140A1, Haeger (3885829), Sakong (4883314), Brown (3174796), Howe (2780506), Nimmo (3080193), and Giambalvo (4249773).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/March 9, 2022                                             Primary Examiner, Art Unit 3636